Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13, 15-21 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 6, 9, 12, 15, 20 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0309513) in view of Moon et al. (US 2017/0339588).
For claim 1, Kim teaches: An apparatus (see at least fig. 2-4, UEs and BSs may comprise processor/memory), comprising:
at least one processor, and at least one memory including computer program code; the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to:
receive at least one downlink control signal from a network device, the downlink control signal comprising a current slot format indicator (see at least 0104-0105, UE may receive group common PDCCH comprising slot format indicator), the current slot format indicator indicating at least one slot format combination (see at least 0117, SFI in group common PDCCH may signal slot format for one or more (combination) consecutive slots including the current slot); and
determine, based on the current slot format indicator and the further indicator, a first valid slot (see at least 0117, the SFI may indicate slot format of one or more (valid) slots thus including a first slot; also see 0207-0208, SFI may be provisioned with a relative offset indicating to the UE which slot the SFI takes effect on, also comprising first valid slot).
Kim does not explicitly teach: a further indicator…and the further indicator comprising at least one of: an offset for indicating a start position of the slot format combination, an applicability indication indicating slots during which the current slot format indicator is valid, a next slot format indicator, or an ending indication indicating where channel occupancy time ends, or: determine, based on the current slot format indicator and the further indicator...an end of the channel occupancy time.  Moon from an analogous art teaches (see at least 0105, terminal may be configured with channel occupancy time start and end points in downlink control channel).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Moon to the system of Kim, (Moon 0105).
For claim 6, Kim, Moon teach claim 1, Moon further teaches: wherein the ending indication is associated with a channel occupancy time ending indicator and/or a reserved state of a next slot format indicator (see at least 0105, terminal may be configured with channel occupancy time start and end points in downlink control channel).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Moon to the system of claim 1, so the downlink control signal comprises ending indication for channel occupancy time, as suggested by Moon.  The motivation would have been to enhance downlink control signaling by including channel occupancy parameters to the UE (Moon 0105).
For claim 9, Kim teaches: An apparatus (see at least fig. 2-4, UEs and BSs may comprise processor/memory), comprising:
at least one processor, and at least one memory including computer program code; the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to:
transmit at least one downlink control signal to a terminal device, the downlink control signal comprising a current slot format indicator (see at least 0104-0105, UE may receive group common PDCCH comprising slot format indicator), the current slot format indicator indicating indicate at least one slot format combination (see at least 0117, SFI in group common PDCCH may signal slot format for one or more (combination) consecutive slots including the current slot).
Kim does not explicitly teach: a further indicator…and the further indicator comprising at least one of: an offset indicating a start position of the slot format combination, an applicability indication indicating slots during which the current slot format indicator is valid, a next slot format indicator, or an ending indication indicating where channel occupancy time ends.  Moon from an analogous art teaches (see at least 0105, terminal may be configured with channel occupancy time start and end points in downlink control channel).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Moon to the system of Kim, so the downlink control signal comprises ending indication for channel occupancy time, as suggested by Moon.  The motivation would have been to enhance downlink control signaling by including channel occupancy parameters to the UE (Moon 0105).
For claim 12, Kim, Moon teach claim 1, Kim further teaches: wherein a combination of a plurality indications included in the further indicator indicates jointly: 1) a first valid slot or a first slot where the current slot format indicator is configured to be applied, and 2) at least one last valid slot format (see at least 0207-0208, UE may be configured with known offset from where SFI value is provided to the slot where SFI takes effect, thus reception time of SFI comprises indication of slots where SFI applies (is valid) including first and last slots (also see 0117)).
Claim 15 recites a method substantially similar to the apparatus of claim 1 and is rejected under similar reasoning.
Claim 20 recites a method substantially similar to the apparatus of claim 6 and is rejected under similar reasoning.

Claim 2, 4, 7, 8, 10, 11, 13, 16, 18, 21 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0309513) in view of Moon et al. (US 2017/0339588) in view of Huang et al. (US 2020/0053728).
For claim 2, Kim, Moon teach claim 1, but not explicitly: wherein the end of the channel occupancy time is different from a last slot indicated by the current slot format indicator.  Huang from an analogous art teaches (see at least 0211 and fig. 9b, SFI may indicate slot formats for slots including a last slot which is different from the end of a COT period).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Huang to the system of claim 1, so the slots indicated by the SFI includes a last slot with different time than the end of the COT, as suggested by Huang.  The motivation would have been to enhance slot transmissions by flexibly configuring SFI for slots inside and outside of COT period (Huang 0211-0212, fig. 9b).
For claim 4, Kim, Moon teach claim 1, but not explicitly: wherein the downlink control signal comprises a downlink control information format 2_0.  Huang from an analogous art teaches (see at least 0063-0065, DCI format 2_0 may include slot format information).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Huang to the system of claim 1, so the downlink signal is comprised in DCI format 2_0, as suggested by Huang.  The motivation would have been to facilitate control transmissions by adapting a well known DCI format (Huang 0063-0065).
For claim 7, Kim, Moon teach claim 1, but not explicitly: wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: obtain at least one slot format indication (SFI) configuration.  Huang from an analogous art teaches (see at least 0063 and 0108, UE may be provided with SFI-RNTI parameter for SFI configuration).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Huang to the system of claim 1, so the UE may receive SFI configuration data e.g. SFI-RNTI, as suggested by Huang.  The motivation would have been to enhance downlink control transmissions by providing UE with SFI-RNTI scrambling the SFI (Huang 0063, 0108).
For claim 8, Kim, Moon, Huang teach claim 7, Huang further teaches: wherein the at least one SFI configuration indicates one or more of: a RNTI associated with the downlink control signal, a monitoring occasion associated with the downlink control signal, a search-space parameter associated with the downlink control signal, or content of the downlink control signal for one or more serving cells (see at least 0063 and 0108, UE may be provided with SFI-RNTI parameter for SFI configuration).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Huang to the system of claim 7, so the UE may receive SFI configuration data e.g. SFI-RNTI, as suggested by Huang.  The motivation would have been to enhance downlink control transmissions by providing UE with SFI-RNTI scrambling the SFI (Huang 0063, 0108).
For claim 10, Kim, Moon teach claim 9, but not explicitly: wherein the downlink control signal comprises a downlink control information format 2_0.  Huang from an analogous art teaches (see at least 0063-0065, DCI format 2_0 may include slot format information).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Huang to the system of claim 9, so the downlink signal is comprised in DCI format 2_0, as suggested by Huang.  The motivation would have been to facilitate control transmissions by adapting a well known DCI format (Huang 0063-0065).
For claim 11, Kim, Moon teach claim 9, but not explicitly: wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: transmit at least one slot format indication (SFI) configuration to the terminal device.  Huang from an analogous art teaches (see at least 0063 and 0108, UE may be provided with SFI-RNTI parameter for SFI configuration).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Huang to the system of claim 9, so the UE may receive SFI configuration data e.g. SFI-RNTI, as suggested by Huang.  The motivation would have been to enhance downlink control transmissions by providing UE with SFI-RNTI scrambling the SFI (Huang 0063, 0108).
For claim 13, Kim, Moon, Huang teach claim 11, Huang further teaches: wherein the at least one SFI configuration indicates one or more of: a RNTI associated with the downlink control signal, a monitoring occasion associated with the downlink control signal, a search-space parameter associated with the downlink control signal, or content of the downlink control signal for one or more serving cells (see at least 0063 and 0108, UE may be provided with SFI-RNTI parameter for SFI configuration).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Huang to the system of claim 11, so the UE may receive SFI configuration data e.g. SFI-RNTI, as suggested by Huang.  The motivation would have been to enhance downlink control transmissions by providing UE with SFI-RNTI scrambling the SFI (Huang 0063, 0108).
Claim 16 recites a method substantially similar to the apparatus of claim 2 and is rejected under similar reasoning.
Claim 18 recites a method substantially similar to the apparatus of claim 4 and is rejected under similar reasoning.
Claim 21 recites a method substantially similar to the apparatus of claim 7 and is rejected under similar reasoning.

Claim 3, 17 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0309513) in view of Moon et al. (US 2017/0339588) in view of Kim et al. (US 2020/0322932) (hereinafter Kim ‘932).
For claim 3, Kim, Moon teach claim 1, but not explicitly: wherein the further indicator is received in a group-common physical downlink control channel.  Kim ‘932 from an analogous art teaches (see at least 0443, group common PDCCH may be used to transmit SFI and COT information).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim ‘932 to the system of claim 1, so the downlink signal is comprised in a group common PDCCH, as suggested by Kim ‘932.  The motivation would have been to enhance downlink signaling by adapting a well known common PDCCH to transmit COT information (Kim ‘932, 0443).
.

Claim 5, 19 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0309513) in view of Moon et al. (US 2017/0339588) in view of Zhang et al. (US 2019/0335500).
For claim 5, Kim, Moon teach claim 1, but not explicitly: wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: detect a downlink burst and/or discontinuing monitoring downlink control information from the network device in a slot after the last slot indicated by the ending indication.  Zhang from an analogous art teaches (see at least 0081, BS may transmit DL data after a previous COT end).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zhang to the system of claim 1, so downlink transmission may be received after the ending indication for the given COT, as suggested by Zhang.  The motivation would have been to enhance network transmissions by implementing repeated COT periods over time (Zhang 0081).
Claim 19 recites a method substantially similar to the apparatus of claim 5 and is rejected under similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yi (US 2020/0260442) discloses a method and device for operating according to group common DCI in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467